Name: Council Regulation (EEC) No 861/84 of 31 March 1984 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 1.4 . 84 Official Journal of the European Communities No L 90/21 COUNCIL REGULATION (EEC) No 861 /84 of 31 March 1984 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products link between production and outlets for milk products while taking account of the importance of the interests of the public ; whereas the information and forecasts currently available indicate that the aforesaid aims will probably not be reached at the end of the period provided for ; whereas the rate of the levy for the 1984/ 85 milk year should therefore be fixed at 3 % of the target price for milk, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 6 is hereby added to Article 2 of Regulation (EEC) No 1079/77 : '6 . For the 1984/85 milk year, the levy shall be 3 % of the target price for milk.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Regulation (EEC) No 1079/77 (4), as last amended by Regulation (EEC) No 1209/83 (*), introduced a co-responsibility levy to apply until the end of the 1984/85 milk year and covering , in principle, all milk supplied to dairies and certain sales of milk products at the farm ; Whereas this levy was designed to establish a better balance on the milk market by creating a more direct This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD O OJ No C 62 , 5 . 3 . 1984 , p. 65 . (J ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). (') Opinion delivered on 29 February 1984 (not yet published in the Official Journal). (4) OJ No L 131 , 26 . 5 . 1977 , p. 6 . O OJ No L 132 , 21 . 5 . 1983 , p. 6 .